                                          Case 3:17-cv-03022-JST Document 497 Filed 02/21/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    EOLAS TECHNOLOGIES                                  Case No. 17-cv-03022-JST
                                        INCORPORATED,
                                   8                   Plaintiff,                           ORDER RE: BRIEFING SCHEDULE
                                   9            v.                                          Re: ECF No. 403
                                  10
                                        AMAZON.COM INC,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           In light of the impending completion of the parties’ patent-prosecution-bar-related

                                  15   discovery, ECF No. 494, and the concurrent return of the case to the district court, the parties are

                                  16   ordered to submit a proposed briefing schedule or competing proposed schedules for determining

                                  17   an appropriate remedy. See ECF No. 403 at 3. The schedule or schedules are due by March 1,

                                  18   2019.

                                  19           “If the parties submit competing schedules, the Court will endeavor to choose, in all

                                  20   respects, the single proposal it concludes is most reasonable.” Sage Electrochromics, Inc. v. View,

                                  21   Inc., No. 12-CV-6441-JST, 2014 WL 1379282, at *3 (N.D. Cal. Apr. 8, 2014).

                                  22           IT IS SO ORDERED.

                                  23   Dated: February 21, 2019
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26

                                  27
                                  28
